Case 1:20-cv-02765-RMR-MEH Document 83 Filed 07/21/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                   Judge Regina M. Rodriguez

   Civil Action No. 1:20-cv-02765-RMR-MEH

   JANE DOE,

                 Plaintiff,

   v.

   PAUL WANG,

                 Defendant.



                        ORDER ON MOTION TO RESTRICT
         PUBLIC ACCESS (LEVEL 2) TO ATTACHMENT FILED TO PLAINTIFF’S
        RESPONSE TO DEFENDANT’S RENEWED MOTION TO DISMISS (ECF 79)


         This matter comes before the Court on Plaintiff’s Motion to Restrict Public Access to the

  Attachment filed to Plaintiff’s Response to Defendant’s Renewed Motion to Dismiss (ECF 79).

  The Court being fully advised in the premises, having reviewed the pleadings and submissions of

  counsel,

         HEREBY ORDERS that Plaintiff’s Motion to Restrict is GRANTED. The Clerk of

  Court shall maintain Level Two restriction on the Attachment.

         SO ORDERED this 21st day of July, 2021.
Case 1:20-cv-02765-RMR-MEH Document 83 Filed 07/21/21 USDC Colorado Page 2 of 2




                                           BY THE COURT:




                                           _____________________________
                                           REGINA M. RODRIGUEZ
                                           United States District Judge




                                       2
